DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 8/3/2022.
Claims 1, 2, 8, 9, 15, 16 have been amended.
Claims 1-20 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022, has been entered.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Interpretation of Claim Language
The phrase “placement of at least one 3D digital asset” has been interpreted, for purpose of application of the prior art, as discussed per claim interpretation of previous Non-Final OA (mailed 6/30/2020, pg. 3) as: “…the Examiner interprets this feature as a "2D rendering of 3D digital asset”; 3D assets as taught in the instant specification, only exist in applicant’s virtual world, not in a 3d world, and are displayed to a user only via a 2D monitor display.”
Examiner notes that this interpretation has been confirmed by Applicant’s own Remarks (filed 9/25/2020, pgs. 7-8) stating the following: 
“Particularly, given the current state of technology and in light of the specification, every known
"3D digital object" is a 2D rendition that creates an illusion to the viewer's eye to believe it to be a 3D object. In other words, a person having ordinary skill in the art understands and appreciates that a 3D object displayed on a graphical user interface will always be a 3D rendering displayed on a 2D interface (not an actual tangible "3D object”… Therefore, any reading of the specification that results in an interpretation of rendering an "actual" 3D digital object is not supported by the understanding of one having ordinary skill in the art…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 49-50 of Patent 10,013,703 (previously co-pending Application No. 15/283,166).  Although the conflicting claims are not identical, they are not patentably distinct from each other and the features of the Patent claims fully cover the features of the claims now recited. The distinctions between the claims sets are obvious distinctions, and thus the claimed inventions are not patentably distinguishable. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 2, 9, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Dependent Claims 1, 8, 15 have each been amended to recite new features regarding the following: “the programmatic function is a screen bounding function” for which there is no support in the original disclosure. The limitation is considered impermissible new matter. Examiner notes, that the Remarks of counsel (Remarks, filed 8/3/2022, pg. 7 of 14) state the following:  “Support for the amendments can be found in paragraph 27 of the specification as filed, thereby incorporating paragraphs 34-36 and table 1 of co-pending U.S. Patent Application 15/209,679.” 
However, no such support is found anywhere in the original disclosure for the full scope of this limitation and no support is found at the passages of this application nor at the indicated passages of the co-pending applications contrary to the assertion of the applicant. 
Respectfully, the only mention of a function similar in name to this newly recited “screen bounding” function, is found in co-pending U.S. Patent Application 15/209,679 at paragraph [0035]. However, herein, this function is not mentioned as being a component of the “programmatic function” itself as is currently recited within the context of the present claims – that is the currently recited “programmatic function” is also recited in part as having the capability of “…wherein the programmatic function determines user interaction… and, the programmatic function generates engagement metric data, etc…” Applicant’s original disclosure, including the referenced co-pending application, simply fail to support the programmatic function is a screen bounding function, and“…wherein the programmatic function determines user interaction… and, the programmatic function generates engagement metric data, etc…”  
Furthermore, the present application, i.e. at paragraph [0027] as noted by Applicant in his remarks, references U.S. Patent Application 15/209,679 only in regards to generation of smart objects and not in relation to the claimed “programmatic function”. This is a further indication that full support is not found in the original disclosure. Furthermore, U.S. Patent Application 15/209,679 itself does not discuss the use of this “bounds screen function” in relationship to the claimed “programmatic function” nor does it ever mention a “programmatic function”.
Therefore, although applicant has support for a term called a “screen bounds function”, there is no support for the presently claimed “the programmatic function” being “a screen bounding function” and“…wherein the programmatic function determines user interaction… and, the programmatic function generates engagement metric data, etc…”  Examiner notes the term “screens bound function” is not found in the present specification and is only mentioned once in co-pending U.S. Patent Application 15/209,679 at paragraph [0035]; therefore, the Applicant only has support for his “screen bounds function” as confined to its description in the co-pending application which does not extend itself to finding support as a  component of the “programmatic function” of these present claims as currently recited. 
Therefore, applicant fails to have support for his limitation.  Accordingly the claims are improperly directed to impermissible new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 8, 15: 
Determining whether the objective [e.g. budget threshold established by an advertiser per Spec at paragraph 0049] has been achieved by a user, wherein achievement of the objective is based on the engagement metric data [e.g. a click on an engagement feature per Spec at paragraphs 0038-0039];
Prevent[ing] display of the at least one 3D digital asset [e.g. an advertisement] on the graphical user interface of the client computer machine for a predetermined period of time, when it is determined that the objective has been achieved by the user. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the aforementioned steps as drafted, are simply business decisions to display advertising or not display advertising with no technical problem to be solved and no technical solution presented for solving a technical problem. Furthermore, the mere nominal recitation of a “by a computer server” and “graphical user interface”, etc… does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and “link” them to a field of use or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “receiving, by a computer server, an objective related to a placement of at least one 3D digital asset; receiving, by the computer server, engagement metric data from the client computer machine, wherein the engagement metric data is implemented using a programmatic function executed by a 3D engine of the client computer machine, wherein the programmatic function determines user interaction or viewability of the 3D digital asset within the online environment, and wherein the programmatic function generates the engagement metric data based on the user interaction or viewability of the 3D digital asset”
However, these steps do not present a technical solution to a technical problem. Instead, these steps as noted merely serve to apply the idea via generic computers, link the idea to a field of use, and are insignificant extra-solution activity and data-gathering steps – e.g. at this level of generality, Applicant’s invention is not a technical solution or new technique for “receiving” an objective(s) stipulated by an advertiser nor “receiving” engagement metric data to be compared against such objective, regardless of the description of the engagement metric data and of other data upon which it may be derived – e.g. applicant’s wherein clause describing “the programmatic function generates engagement metric data based on the user interaction or viewability of the 3D digital asset”. Nor is applicant’s invention some new “programmatic function” – applicant’s claims and specification fail to disclose or further illuminate this function. At this level of generality, such a programmatic function is an undisclosed black box and is not significantly more than the already identified abstract idea. Indeed, the claims only generically recite that the received engagement metric data “is received from the client computer machine” and that the client computer executes the undisclosed “programmatic function” (e.g. undisclosed software). Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
Further to Step 2A Prong 2, the dependent claims do recite additional limitations. However, the combination of elements when considered either as a whole or independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2, 9, 16 each recite in part the following: “…wherein the programmatic function is a screen bounding function, and wherein each 3D digital asset can transmit engagement metric data based on user interaction or viewability with the 3D digital asset.” However, this appears to simply be a description of the context for implementation (e.g. a record/engagement metric, such as of a click or impression or field of view of an object [e.g. screen bounding] can be transmitted when a user interacts with the ad object) but this is not significantly more than the already recited abstract idea. Furthermore, note that the feature as recited, i.e. the description of what the ad (i.e. the 3D digital asset) may or may not do, is currently not functionally connected by the recited claim language nor to any of the already aforementioned steps  – i.e. the “receiving”, “determining”, and “preventing” steps themselves. Furthermore, the additional description of the “programmatic function” does nothing to illuminate its actual operation or functional relationship between its output and input. Therefore, this description is not significantly more than the abstract and itself whether taken alone or in combination.
 As another example, dependent claims 3, 10, 17 each recite the following: “displaying another 3D digital asset on the client computer machine for the predetermined period of time..” However, this is merely part of the already identified abstract idea. For example, it is a business decision to place a new ad when the budget of the former ad has been exhausted and/or replace an old ad with a new ad for a predetermined period of time according to an advertiser’s objective, such as an advertiser’s desire to not annoy a user with the same ad over and over, at least for a period of time; these decisions are simply business decisions falling within the group Certain Methods Of Organizing Human Activity. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application thereof. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Lamontagne et al. (U.S. 2014/0114742 A1; hereinafter, "Lamontagne")

Claims 1, 8, 15: (Currently Amended)
Pertaining to claims 1, 8, 15 exemplified in the method steps of claim 1, Lamontagne teaches the following:
…receiving, by a computer server, an objective related to a placement of at least one 3D digital asset (Lamontagne, see at least [0010], [0037] and [0051], teaching e.g.: “…The advertiser dashboard 16 can also be in communication with an advertiser dashboard save data database 48 that can store parameters for managing and defining the specific product, product line, brand, or marketing campaign associated with smart objects. … An advertiser metric can be defined as a measurement of one or more qualified marketing metrics. A qualified marketing metric can be comprised one or more user interactions with smart objects and subsequent actions. A qualified marketing metric may be combined with other defined qualified marketing metrics resulting in a unique qualified marketing metric. An advertiser metric can be used to identify an advertiser's intended reach or objective [objective related to a placement of a 3D digital asset] to a target audience”; see also at least Fig.8 “advertiser dashboard save data 48” and “advertiser dashboard metrics [objectives] data 42”); 
receiving, by the computer server, engagement metric data from the client computer machine, wherein the engagement metric data is implemented using a programmatic function executed by a 3D engine of the client computer machine, wherein the programmatic function determines user interaction or viewability of the 3D digital asset within the online environment, and wherein the programmatic function generates engagement metric data based on the user interaction or viewability of the 3D digital asset (Lamontagne,see at least [0047]-[0051] e.g.: “…The smart object [programmatic function] 24.3 can also communicate with the manager object 24.4, for example by sending and receiving data such as attributes. The smart object 24.3 can be an audio object, a video object, a three-dimensional (3D) object [3D digital asset], a two dimensional object (2D) object, or some other object… For example, the smart object 24.3 can monitor events [determine user interaction], such as but not limited to, click object, pick up object, view [engagement metric data – viewability of the 3D digital asset] object up close [viewability of the 3D digital asset], etc…”);and 
determining, by the computer server, whether the objective has been achieved by a user, wherein achievement of the objective is determined based the engagement metric data (Lamontagne, see at least [0010] and [0050]-[0051] as noted supra; e.g. “…A qualified marketing metric can be comprised one or more user interactions with smart objects and subsequent actions…This objective can be satisfied if a user interacts with multiple brands soda cans, and then makes a choice of a preferred brand by picking up the soda can and sharing the product brand with a friend on a third party network such as social network…”; Advertisers stipulate metrics/objectives and the system determines whether user interactions with smart objects, which may be 3D objects, meet/achieve such stipulated metrics/objectives; see also at least [0064] and [0083] e.g.: “…determine if a qualified user interaction has been satisfied. When a qualified user interaction has been satisfied, a percentage share of the campaign revenue can be allocated to each value chain entity…”),
transmitting a programmatic instruction, by the computer server, to prevent display of the at least one 3D digital asset on the graphical user interface of the client computer machine for a predetermined period of time, when it is determined that the objective has been achieved by the user (Lamontagne, see at least [0038]-[0041], teaching e.g.: “…For example, a time-based marketing campaign may set a numeric value parameter associated with the asset switch system 46 indicating the duration of a campaign… Another parameter may define the monetary budget associated with a campaign. When the duration of a campaign has expired or the monetary budget has been reached by satisfying [achieving] a qualified marketing metric [objective], a parameter may be modified whereby initiating a change to the smart object appearance associated with a graphic texture asset [3D digital asset] retrieved from the asset repository 50…”; and per [0054]: “The BIND engine 40 may initiate an attribute change to a smart object based on a user's series of actions. A series of events or call to action with a branded smart object may indicate that a user has expressed affinity to the brand and subsequently change the appearance of a different smart object to a complimentary brand.” 
In view of these teachings, whether explicitly stated or not, the Examiner finds that there is motivation to perform Lamontagne’s switch of a smart object’s associated asset [3D digital asset] for a predefined period of time; e.g. when duration and/or budget is achieved, because as noted an objective may be a duration of a campaign and/or budget. e.g. campaign may be achieved by user interacting with (e.g. clicking ad and/or viewing) the at least one 3D smart object/ad, which may consume budget, etc…, then the smart object’s associated attribute of product/brand [3D digital asset] may be switched [i.e. preventing display of the at least one 3D digital asset] to a complimentary brand for a period of time until more budget is allotted for the previous brand because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claims 2, 9: (Currently amended)
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…wherein the programmatic function is a screen bounding function (Lamontagne, see at least [0054]-[0066], and [0069], teaching e.g.: “…For example, a user sees an Oral-B® dental floss smart object and inspects the item and its label bringing the field of view [screen bounding] closer in the virtual environment…” and “…For example, a pattern or series of events with a smart object may define a consideration metric. A user sees a smart object soda can and inspects the item and its label bringing the field of view closer in the virtual environment…” and “…The interaction type can be, for example, click, closer [screen bounding] camera view…”; Lamontagne’s system/method recognizes the field of view [i.e. on the display screen] of the smart object and when the interaction indicates “a closer camera view” and the “field of view” is “closer”, etc…; applicant’s undisclosed “screen bounding function” reads on these teachings of Lamontagne. ), wherein each 3D digital asset can transmit engagement metric data based on user interaction or viewability with the 3D digital asset (Lamontagne, see at least [0043]-[0048] as noted supra).

Claims 3, 10, 17: 
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…displaying another 3D digital asset on the client computer machine for the predetermined period of time (Lamontagne, see at least [0038]-[0041]; applicant’s “another 3D digital asset” reads on Lamontagne’s changed smart object).

Claims 4, 11, 18: 
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…wherein preventing display of the at least one 3D digital asset on the graphical user interface for a predetermined period of time occurs across a plurality of 3D environments or platforms on one or more graphical user interfaces associated with the user (Lamontagne, see at least [0120], teaching e.g.: “…As shown in FIG. 11, system 10 may be operative with a real world gaming console platforms 200 such as Sony Playstation®, PC or Apple Macintosh® based software, mobile based software, or gamer network. The smart object package manager 24 may be embedded in games across multiple platforms 200 to receive, transmit, or receive and transmit directed actions to the system 10, via the Internet 300 to entertainment interface…”).

Claims 5, 12, 19: 
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…wherein a plurality of objectives for the 3D digital asset can be provided across a plurality of 3D environments or platforms for a plurality of users (Lamontagne, see at least [0051]).

Claims 6, 13, 20: 
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…wherein the engagement metric data includes information related to at least one of user interaction related to tapping, touching, moving, time spent with the 3D digital asset, viewing, requesting detailed description associated with the 3D digital asset (Lamontagne, see at least [0028], [0032], [0047], and [0051], e.g. click, pick-up object, view object up close, etc…).

Claims 7, 14: 
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…wherein the engagement metric data includes a user engagement score (Lamontagne, see at least [0042]; applicant’s “Score” reads on Lamontagne’s “rank”).

Claims 16: (currently amended)
Lamontagne teaches the limitations upon which these claims depend. Furthermore, Lamontagne teaches the following:
…wherein the programmatic function is a screen bounding function, and wherein each 3D digital asset can transmit engagement metric data based on user interaction or viewability with the 3D digital asset (see rejection for claim 2, 9), wherein the engagement metric data includes a user engagement score (see rejection for claims 7, 14).

Response to Arguments
Applicant’s arguments (hereinafter “Remarks”) filed 8/3/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the updated 35 USC 101 rejection and the new 35 USC 112 and 35 USC 103 prior art rejections with updated citations to Lamontagne as necessitated by applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622